Citation Nr: 1644296	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  10-18 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1965 to April 1967, and from December 1968 to May 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA), which, inter alia, granted service connection for PTSD and assigned a rating at 30 percent rating, effective August 30, 2007.  

In April 2016, the RO granted an initial rating of 50 percent for PTSD, effective August 30, 2007.  As the Veteran is presumed to seek the maximum available benefit, this issue remains on appeal and has been recharacterized accordingly.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a veteran is presumed to be seeking the maximum possible rating unless he indicates otherwise).

In December 2010, the RO denied entitlement to a TDIU, and the Veteran did not appeal the decision.  Nevertheless, the Veteran and his representative have alleged that his PTSD symptoms render him unemployable and medical opinions discussed below support this assertion.  The issue of entitlement to a TDIU has thus been raised as part of the claim for an increased rating for PTSD, even in the absence of a formal claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Thus, this issue has been added to the appeal.

The Veteran was scheduled for a videoconference hearing in October 2016, but did not appear.  As such, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704 (d) (2015).


FINDINGS OF FACT

1.  The symptoms and overall impairment caused by the Veteran's PTSD more nearly approximate occupational and social impairment with reduced reliability and productivity, but do not approximate occupational and social impairment with deficiencies in most areas.

2.  The evidence is at least evenly balanced as to whether the Veteran's service-connected disabilities are of such nature and severity as to prevent him from securing or following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2015).

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes that VA has certain duties to notify and assist the Veteran.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Given the favorable action taken below concerning the claim for a TDIU, the Board will not discuss further whether those duties have been accomplished.

As pertains to the claim for an initial disability rating in excess of 50 percent for PTSD, VA's duty to notify was satisfied by letter on September 14, 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records (STRs) and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The claims file contains the Veteran's STRs, as well as post-service reports of VA and private treatments.  The Veteran also underwent VA psychiatric examinations in December 2007, August 2013, and March 2016.  Moreover, the Veteran's statements in support of the claim are of record, and these statements do not reflect that available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but nothing in these records suggests that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.

II. Initial Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

As it pertains to his psychiatric disorder, the Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The ratings for the Veteran's psychiatric disability have been assigned under Diagnostic Code 9411.  However, psychiatric disabilities other than eating disorders are actually rated pursuant to the criteria of a General Rating Formula.  See 38 C.F.R. § 4.130.

Under the General Rating Formula, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004); Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002). 

The Board has considered the GAF scores assigned during the claim period.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DSM-IV at 32).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Further, GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and has some meaningful interpersonal relationships. 

The GAF score assigned in a case, however, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

VA treatment records in June 2006 and July 2006 reflect that the Veteran lived alone, was divorced, and had two sons with whom he did not have as much contact.  The Veteran experienced anxiety rated at five out of ten, and depression rated at seven out of ten.  The Veteran reported low self-esteem and no will power, but denied suicidal and homicidal ideations.  He stated that he had nightmares about his military experience four to five times per week, and that he became upset and had had physical reactions when something reminded him of his war traumas.  He reported that he had lost interest in activities he used to enjoy, that he felt distant or cut-off from people, and that he felt emotionally numb.  He remarked that he had problems falling asleep, difficulty concentrating, and was easily startled.  The VA psychologist noted that his symptoms caused significant stress at work.  He assigned a GAF score of 50 and 65, respectively.

An October 2007 VA examination report documents that the Veteran did not socialize and kept to himself, that he was divorced, and that he was estranged from his two sons.  The Veteran reported that he had nightmares about his military experiences two to three times per week, flashbacks two times per week, hyperstartlement, and that he disliked crowds and people coming up behind him.  He stated that he used to hunt with his sons, but that he no longer enjoyed the activity.  He reported that he was detached from others and no longer desired friendships.  He experienced difficulty concentrating, and had a tendency to "blank out" or get distracted when watching television.  The VA examiner observed that the Veteran had adapted to his chronic problems and was functioning at a lower level of productivity.  She noted that the Veteran's complaints had a histrionic quality, and that he experienced social discomfort and somatic complaints and health problems.  She also remarked that the Veteran was alienated from others and socially avoided people.  Test results revealed that the Veteran was severely anxious and moderately depressed.  The examiner assigned the Veteran a GAF score of 60.

VA treatment records in November 2007 reflect depression rated at seven out of ten and anxiety rated at five out of ten due to having a lot of free time, loneliness, and lack of success in achievements.  The Veteran denied suicidal ideation, and reported that he went to the mall to walk, rode his bike, read, watched DVDs, did puzzles, and did his laundry.  He contended that one his sons never called, but that the other came to visit for a while but stopped.  He stated that he was a member of the homeowner's association and attended meetings once a month.  He endorsed nightmares four to five times per week, and that he was looking for employment doing assembly or custodial work.  The physician noted that he did not have anger outbursts since he was not working, that he did not have hallucinations or delusions, and that he did not have memory loss or problems.  However, the examiner observed that he would become upset when something reminded him of his war trauma, that he lost interest in activities he used to enjoy, and that he felt emotionally numb.  He found that the Veteran's PTSD symptoms caused significant stress on his job, and assigned a GAF score of 50.

VA treatment records in May 2008 reflect depression rated six out of ten due to colder temperatures and the Veteran's limited ability to get out of his house.  He stated that he was not motivated to go to the mall and talk to people.  Nevertheless, he started going to church and continued to be a member of his homeowner's association.  He reported ongoing nightmare four to five times per week, and that he was looking for employment in assembly or custodial work.  In June 2008, he remarked that he missed his sons, whom he did not see much, and that he was going to a festival organized by his church where he hoped to meet people. 

Private treatment records in March 2010 reflect that the Veteran was brought in for evaluation after he told the police that his neighbors had planted listening devices in his trailer.  He admitted that he had problems with anxiety, PTSD, and depression, and that despite his new medication he had only slept three times over the past six weeks.  He denied any psychotic or delusional behavior, as well as any suicidal or homicidal ideations.  He was casually dressed and groomed, cooperative, orientated with no cognitive deficit, and with appropriate affect.  He did not exhibit any psychotic symptoms, hallucinations, or delusions.  His thought process and speech were logical and coherent, and his insight and judgment were good.  He was assigned a GAF score of 60.

VA treatment records in October 2010 indicate that the Veteran's depression and anxiety rated at seven out of ten due to the incoming winter.  The Veteran stated that he missed walking in the mall and talking to other people there.  He was alert and oriented, was not suicidal, did not have significant memory problems, and did not exhibit any anger control problems.  He endorsed nightmares of his time in the military three to four times per week, but denied delusions or hallucinations.  He was assigned a GAF score of 55.

An August 2013 VA examination report reflects that the Veteran exhibited occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior self-care and conversation.  The Veteran reported that his social relationships decreased since his last examination in 2007, but that he still had access to social interactions.  He stated that his relationship with one of his sons improved, and that he had significant social interactions with other people three times per week.  However, he reported increased social isolationism, and that he did not feel like social interaction was important or that he had the energy to increase it.  He did not experience an increase in nightmares or flashbacks, avoidance, hyperactivity, or insomnia.  The Veteran presented with noticeably flat affect consistent with prior reports.  He reported that he lived alone and had very limited interactions with others, which was unchanged from the previous evaluation.  The examiner noted that he exhibited symptoms of anxiety, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Test results showed a clear pattern of his symptoms either decreasing significantly or remaining unchanged from their prior levels in 2007.  The examiner opined that in light of the test results, any significant changes in the Veteran's quality of life which had occurred since the last examination were not a result of significant changes in symptoms for his PTSD, as these had not significantly changed since the last testing period.

A March 2016 VA examination report reflects occupational and social impairment due to mild or transient symptoms, which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress; or, symptoms controlled by medication.  The Veteran reported that he had not had any romantic partners since the last examination and that dating generally did not interest him.  His relationship with his sons remained unchanged, and he stated that he kept to himself and that he had no interest in being more social than he was at the moment.  He reported experiencing flashbacks one to two times per week, and nightmares two to three times per week; he stated that the frequency for both was unchanged since the last examination.  He reported persistent avoidance of fireworks, that he shopped only in the evening to avoid crowds, and that he disliked when cars backfired.  He endorsed unchanged startle responses and hypervigilance since the last examination.  The examiner observed that the Veteran presented with a similar flat affect described in last examination report.

Upon review of the evidence of record, the Board finds that an initial disability rating in excess of 50 percent for PTSD is not warranted throughout the pendency of the claim.  The evidence shows that the Veteran has difficulty in establishing and maintaining social relationships, as evidenced by his strained relationship with his sons and his lack of friendships.  Nevertheless, the Veteran reported that he attends his church and is a part of his homeowner's association.  He also engages in social activities, such as going to festivals and walking around the mall to talk to people, and reported that he had significant social interactions three times per week.  In addition, the evidence shows that in 2006, he did not have contact with his sons, but by 2016 he saw one of them once a month and had a long-distance relationship with the other. 

While the Veteran appeared to have had an acute psychiatric episode in 2010, where he exhibited paranoia, he consistently denied paranoia, hallucinations, delusions, or suicidal ideations.  Further, the August 2013 and March 2016 VA examiners found that the Veteran's symptoms remained unchanged since his October 2007 VA examination.  Specifically, they found that his symptoms had improved, and the March 2016 VA examiner noted that he experienced a slight decrease in the frequency of his nightmares and flashbacks.  Moreover, the evidence did not indicate that the Veteran experienced suicidal or homicidal ideations, that he engaged in obsessive rituals that interfered with routine activities, that he had near-continuous panic or depression that affected his ability to function independently, that he had impaired impulse control, that he neglected his personal hygiene, or that he exhibited spacial disorientation.  In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013), the Federal Circuit Court held, "entitlement to a 70 percent disability rating requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation."  The above evidence reflects that the Veteran did not have the symptoms listed in the criteria for a 70 percent rating, similar symptoms, or deficiencies in areas of the type listed in the general rating formula.  Thus, the Board finds that the Veteran's symptoms do not more nearly approximate the criteria for a 70 percent disability rating.  38 C.F.R. § 4.130.

In its analysis, the Board has considered the GAF scores of 50, 55, 60, and 65 assigned to the Veteran during the course of his VA treatments.  The Board concludes that they align more closely with a rating of 50 percent throughout the pendency of the claim.  While the Veteran displayed depression, isolationism, and anxiety when dealing with social situations, he nevertheless still engaged in some social activities and continued to interact with his sons, his church, and the homeowner's association.  Regardless, the GAF scores assigned in a case are not dispositive of the evaluation issue; rather, they must be considered in light of symptoms exhibited by the Veteran and the overall impairment they cause as measured against the criteria in the general rating formula.  38 C.F.R. § 4.2 ("It is the responsibility of the rating specialist to interpret reports of examination ... so that the current rating may accurately reflect the elements of disability present."); VA Adjudication Procedures Manual, M21-1, Part III, Subpart. iv, Chapter 3, Section A.7.i (updated Oct. 28, 2015) ("Do not request a medical authority to make conclusions of law, which is a responsibility inherent to the rating activity").  For the above reasons, the Board finds that an initial rating in excess of 50 percent is not warranted throughout the pendency of the claim.  38 C.F.R. § 4.130.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the AOJ refer the claim for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015).  Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, i.e., marked interference with employment or frequent hospitalization.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

Here, the Board finds that the Veteran's disability picture is contemplated by the rating schedule.  The Veteran claims to experience isolationism, depression, difficulty in establishing and maintaining effective relationships, and nightmares.  These symptoms are all explicitly considered in the rating schedule.  Moreover, as indicated by the cases cited above, the criteria in the general rating formula for mental disorders include both the symptoms listed as symptoms "such as" those listed, along with the overall impairment caused by these symptoms.  This broad language in the criteria thus contemplates all of the symptoms even though they are not specifically listed.  Thus, the Board finds that at no time has the disorder under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).

The above determinations are based on consideration of the applicable provisions of VA's rating schedule.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for increase, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.

III. TDIU

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2015).  This is so provided the unemployability is the result of a single service-connected disability ratable at 60 percent or more; or the result of two or more service-connected disabilities, where at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the Board has jurisdiction over the issue of entitlement to a TDIU if raised by the evidence of record as part of a claim for a higher initial rating, as is the case here.  Rice, 22 Vet. App. at 453.  The Board has therefore adjudicated the issue of entitlement to a TDIU based on the evidence before it.

As noted above, the Veteran has been granted service connection for PTSD rated as 50 percent disabling from August 30, 2007.  In addition, the Veteran is also service connected for diabetes mellitus, type II, rated as 20 percent disabling from August 30, 2001; seizure disorder associated with diabetes mellitus, type II, rated as 10 percent disabling from December 10, 2010; coronary artery disease status post coronary artery bypass grafting, rated as 30 percent disabling from August 30, 2002; 100 percent disabling rom March 7, 2011; 30 percent disabling from June 1, 2011; and 60 percent disabling from June 27, 2016; and scar status post coronary artery bypass graft, rated as noncompensable from June 27, 2016.  The Veteran's combined disability rating is 70 percent from August 30, 2007; 80 percent from March 30, 2010; 100 percent from March 3, 2011; 80 percent from June 1, 2011; and 90 percent from June 27, 2016.

Given the 50 percent rating for PTSD and the combined evaluation of 70 percent since August 30, 2007, the Veteran has met the criteria for consideration for entitlement to a TDIU on a schedular basis because the rating satisfies the percentage requirements of 38 C.F.R. § 4.16(a).  Even so, it must be found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

Consequently, the Board must determine whether the Veteran's service-connected disabilities combine to preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.19 (2015).  In making its determination, VA considers such factors as the extent of the service-connected disabilities, and employment and educational background.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19.  

The Veteran asserts that his service-connected disabilities prevent him from engaging in substantially gainful employment.  Information concerning the Veteran's employment history indicates that he worked as a special policeman and patrolled city parks, and as a utility worker for a factory making cutting products on a lathe.  Information on the Veteran's education reveals that he graduated high school. 

VA treatment records in June 2006 indicate that the Veteran had problems falling asleep, difficulty concentrating, and was easily startled.  The VA psychologist noted that his symptoms caused significant stress at work.

An October 2007 VA psychiatric examination indicates that the Veteran last worked in 2002 as a utility person and was terminated for non-medical reasons.  The examiner noted that the Veteran had serious health problems, such as a myocardial infraction in the 90s, a quadruple bypass, and a stroke in 2006, as well as PTSD.  He also stated that the Veteran was alienated from others and socially avoided people and crowds.  The examiner opined that the Veteran was competent to manage his finances and healthcare, but that he was unemployable.  The examiner did not state what disabilities rendered the Veteran unemployable.

A November 2007 VA treatment record documents that the Veteran had been unemployed since 2002 and had difficulty finding work due to all his medical problems.  Records in March 2008 reflect that the Veteran had depression rated at seven out of ten and anxiety rated at five out ten.  The physician noted that the Veteran did not have anger problems since he was not working.

March 2010 VA treatment records indicate that the Veteran suffered from PTSD, depression, and anxiety, as well as poorly controlled diabetes mellitus.  The physician noted that the Veteran had had multiple discrete events in change of mental status, with loss of consciousness and unresponsiveness.  He also noted that the Veteran was likely having a poor response to recently prescribed trazodone for his PTSD, which itself could cause "complex partial seizures and alterations in mental status."  Further, records reflect an Axis I diagnosis of PTSD, depression, and major recurrent dysthymia; an Axis III diagnosis of diabetes mellitus, hypertension, hyperlipidemia, coronary artery disease, and cardiac allograft vasculopathy; as well as a note that the Veteran experienced severe psychiatric and physical illness.  March 2011 VA treatment records document that the Veteran was in complete heart block and had acute systolic heart failure.

An August 2016 VA heart examination reflects that the Veteran's Metabolic Equivalent of Task (MET) was three to five, which was consistent with activities such as light yard work (weeding), mowing the lawn (power mower), and brisk walk (four miles per hour).  The Veteran endorsed symptoms of fatigue.  The VA examiner noted that the limitation in METs levels were due to multiple medical conditions including the heart condition, but that it was not possible to accurately estimate the percent of METs limitation attributable to each medical condition.  The examiner opined that while the Veteran's current cardiac condition prevented him from doing physically demanding work, such as construction, sedentary work was still possible.

Upon review of the record, the Board finds that entitlement to a TDIU is warranted.  As noted above, VA examinations noted that the Veteran suffered from PTSD, depression, anxiety, isolationism, and nightmares.  The evidence also shows that the Veteran's diabetes is poorly controlled and that he has experienced multiple discrete events in change of mental status, with loss of consciousness and unresponsiveness.  In addition, the October 2007 VA examiner opined that the Veteran was unemployable.  While the August 2016 VA examiner found that while the Veteran could not engage in physical labor, he could perform sedentary work, the "applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Given that the Veteran has a high school education and has been previously employed as a police officer and a manufacturing worker, both types of employment that require physical activities, the functional impairment caused by his service-connected disabilities would as likely as not prevent him from securing or following substantially gainful employment.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a TDIU is warranted.  38 U.S.C.A. § 5107(b).

ORDER

Entitlement to an initial disability rating in excess of 50 percent for PTSD is denied.

Entitlement to TDIU is granted, subject to controlling regulations governing the payment of monetary awards.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


